Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Wesler et al. (US 2011/0168261) (hereinafter Wesler) teaches a spatial filter for the efficient transmission of light in a narrow range of angles at or near a critical angle comprising: 
a substrate adapted for coupling with a light source (e.g. Figs. 1 and 7, and pars. 38 – 42)
a core layer with a high refractive index (e.g. Fig. 7, element 720, and pars. 41-42); 
an anti-reflective layer with a near critical angle and an index of refraction less than said core layer (e.g. Figs. 1 and 7, elements 130 and 730, and pars. 25 and 41-42:) 
a cladding detection layer with a low refractive index which is less than said refractive index of said anti-reflective layer (e.g. Fig. 6, elements 640 – 660, and pars. 38 – 39); 
wherein said anti-reflective layer has a first side and second side, said first side of said anti-reflective layer is connected to a side of said cladding detection layer and said second side of said anti- reflective layer is connected to a first side of said core layer and where injected light from a light source optically coupled to a second side of said core layer is refracted through said core layer and through said anti-reflective layer and thereby enters said cladding layer at a predetermined angle near a critical angle of said injected light (e.g. Figs. 1, 6 and 7, and pars. 25, 38 – 39, and 41- 42).

wherein the core layer is disposed on at least a portion of a first side of the substrate; and
wherein the light source is optically coupled to a second side of the substrate.
A further search was conducted which failed to yield any prior art. These limitations, when taken in combination with the other limitations of the claims is therefore nonobvious over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700. The examiner can normally be reached M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/           Examiner, Art Unit 2487  

/Dave Czekaj/           Supervisory Patent Examiner, Art Unit 2487